1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARK HUNT,                                     )   Case No.: 1:19-cv-00504-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER FOR PLAINTIFF TO SHOW CAUSE
13          v.                                          WHY ACTION SHOULD NOT BE DISMISSED
                                                    )   FOR FAILURE TO PROSECUTE
14                                                  )
     D. DIAZ, et al.,
                                                    )   [ECF No. 10]
15                  Defendants.                     )
                                                    )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Mark Hunt is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On April 23, 2019, the Court issued an order striking Plaintiff’s complaint for lack of signature
21   and granted Plaintiff thirty days to submit an amended complaint. More than thirty days have passed,
22   and Plaintiff has not complied with or otherwise responded to the order.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                        1
1             Accordingly, it is HEREBY ORDERED that within fourteen (14) days from the date of

2    service of this order, Plaintiff shall show cause in writing why the action should not be dismissed for

3    failure to prosecute. Local Rule 110. Plaintiff is warned that the failure to comply with this order will

4    result in a recommendation to a district judge that the action be dismissed for failure to prosecute.

5
6    IT IS SO ORDERED.

7    Dated:     June 3, 2019
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
